Doderidge, J.
The indictment is well on that part: for it is said that Willow, being of evil same, &c. suit nocte vagrans. and this is to be intended communis nocte vagrans. At common law, every man may arrest a night-walker, and Rastal says that the statute of Winton is the common law; but he shall be dismissed if nothing suspicious appears: but it is otherwise here. Even if the indictment was good in part and bad in part, it would not be quashed.
Whitlock, J. assented.
Whereupon Willow was fined 40s.